PER CURIAM:
The above claims against the Department of Corrections, which were submitted upon the pleadings, have been consolidated by the Court for purposes of this decision.
Claimants herein seek compensation for goods and services totaling $14,115.69 which were furnished to the respondent and for which claimants received no payment. Said goods and services were provided in the following amounts:
Southern West Virginia Clinic (CC-79-686).$ 310.00
Appalachian Regional Hospital (CC-79-698). 10,355.15
Industrial Rubber Products Co. (CC-79-709). 301.47
Town & Country Dairy (CC-79-714). 2,096.08
Morris E. Brown (CC-80-5). 24.00
Huntington Steel & Supply Co. (CC-80-12) . 1,028.99
TOTAL.$14,115.69
In its Answers, the respondent admits the validity of each claim, but states further that there were no funds remaining in the respondent’s appropriation for the fiscal years in question from which the obligations could have been paid.
While we feel that these are claims which in equity and good conscience should be paid, we are of further opinion that awards cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claims disallowed.